UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7798



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH BYRD, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-998; CA-05-2784-7)


Submitted: April 20, 2006                    Decided: April 25, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Byrd, Jr., Appellant Pro Se.    Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Joseph Byrd, Jr., seeks to appeal the district court’s

order denying as successive his 28 U.S.C. § 2255 (2000) motion.                    An

appeal may not be taken from the final order in a § 2255 proceeding

unless    a    circuit    justice     or    judge   issues     a    certificate    of

appealability. 28 U.S.C. § 2253(c)(1) (2000).                      A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional       claims      is   debatable      or     wrong    and    that   any

dispositive procedural ruling by the district court is likewise

debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Byrd has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are   adequately    presented      in   the

materials      before    the    court      and   argument    would    not    aid   the

decisional process.



                                                                            DISMISSED




                                        - 2 -